[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The motion for summary judgment is denied because this court finds that there are material issues of fact in dispute regarding who caused the motor vehicle collision and regarding how the collision occurred.
Though it is true that the deposition testimony of the plaintiff supports the conclusion that the defendant did not cause the collision, the pleadings in McLeod v. Rowe, CV 269657, and the facts stated in the police report which was appended to one of the briefs contradict the plaintiff's assertions. With this conflict of facts, the court must deny the defendant's motion.
Robinson, J.